Order unanimously reversed, with costs, and motion denied. Memorandum: Following service of defendant’s demand for a bill of particulars in this personal injury action, plaintiff moved to strike certain items on the ground that the information sought was not a proper subject for disclosure as it was evidentiary in nature. We agree. Further, so far as the challenged items seek information as to the nature and cause of the accident, they are repetitious and plaintiff’s responses to the remaining undisputed items in the demand for the bill of particulars, especially paragraph four, suffice to inform defendant of the facts constituting the cause of action. (Appeal from order of Erie Supreme Court&emdash;bill of particulars.) Present&emdash;Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.